Citation Nr: 0618206	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated 
at 50 percent.


REPRESENTATION

Appellant represented by: Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in pertinent part, denied the veteran's claim for a 
rating in excess of 50 percent for PTSD.  The RO issued a 
notice of the decision in March 2004, and the veteran timely 
filed a Notice of Disagreement (NOD) in June 2004.  
Subsequently, in October 2004, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran requested a Board hearing in Washington, D.C. on 
this matter, but none was held as he failed to appear at the 
scheduled time.  As he has not provided good cause for his 
failure to report or requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2005).



FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected PTSD is symptomatic and 
productive of functional impairment but it is not manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.  





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 
which held that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
the elements of a veteran's claim, to include the degree of 
disability; and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  
Thus, upon receipt of an application for a service-connection 
claim, VA must review the information along with the evidence 
presented with the claim and provide the veteran with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id., at 486.  This notice 
must advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The December 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increased rating.  This 
letter made clear that the veteran must prove his claim by 
medical evidence, with a special emphasis on recent medical 
evidence.  It also specifically asked the veteran to provide 
VA with any treatment records pertinent to his disability, to 
include reports and statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics and 
other evidence, complete with dates of treatment, findings 
and diagnoses.  The correspondence also disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records, and records held by any Federal agency, as well as 
its duty to make reasonable efforts to obtain private records 
not held by the Federal government, such as, current or 
former employment records, private medical records and 
records from State or local governments, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for her if the RO determined such to be necessary to make a 
decision on the claim.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for an increased rating for PTSD 
renders moot any question about a different disability rating 
and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal in its 
December 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a December 2003 VA examination, which was thorough in 
nature and adequate for rating purposes.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a 50 percent rating is warranted for "[o]ccupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9440; see 38 C.F.R. § 4.130, Diagnostic Code 9411. 

b. Increased Disability Rating
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the evidence of record weighs against 
the veteran's claim for a rating in excess of 50 percent for 
his PTSD.

a. Factual Background

December 2003 VA Medical Examination
As noted above, the veteran underwent a VA examination for 
the purposes of his increased rating claim in December 2003.  
In this exam, the examiner noted that the purpose of the 
examination was to assess the veteran's claim for a rating 
increase for his PTSD, currently evaluated at 50 percent, 
based on individual unemployability.  The examiner recorded 
the veteran's subjective history of attending group and 
individual therapy, of taking Prozac and Elavil, and having 
been hospitalized in around 1983 at a VA medical center.  The 
veteran stated that he had been married 6 times, but that he 
currently lived alone.  As for work, the veteran indicated 
that he had last been a self-employed truck driver in 
September 2003, where he drove within a 100-mile radius.  The 
veteran disclosed that he had a very bad driving record, with 
one pending DUI charge. 

The examiner further recorded that the veteran had served in 
Vietnam, where he reported having experienced an ambush and 
was blown up by a hand grenade, which injured his right hand 
muscles and left facial scars.  The veteran received a 
purpose heart and combat medal ribbon for this service.  

As conveyed by the veteran, he could feel depressed very 
easily and detached, with easy onset of irritability and 
isolation.  The veteran described his experiences of 
intermittent flashbacks and intrusive thoughts about Vietnam, 
where he "goes into a daze" for a few minutes at a time.  
He also stated that he drinks 12-18 beers per week and has 
difficulty cutting down on alcoholic consumption, but did not 
feel guilty about his drinking.  He reported feeling stressed 
about his driving record, and noted that movies depicting 
Vietnam caused difficulty in sleeping.  The veteran indicated 
that he was unable to find employment.     

The examiner found that the veteran was alert and oriented 
times 4 and that he demonstrated good eye contact.  He noted 
that the veteran was casually dressed and described the 
veteran's mood as depressed, with affect moderately 
constricted and coherent thought process.  The veteran 
exhibited no flight of ideas or loose associations and no 
overt psychosis.  The examiner also determined that the 
veteran had adequate insight and judgment on examination.  

Based on these findings and the examination of the veteran, 
the VA examiner diagnosed the veteran with chronic PTSD, with 
a global assessment of functioning at 52.  He further 
remarked that the veteran's PTSD "[a]t this time does not 
preclude employment activity."  

Other VA Medical Reports
A January 2004 VA medical report notes the veteran's 
participation in an Anger Management Class.  

Additionally, a November 2003 VA medical record indicates 
that the veteran had been well established in treatment with 
individual doctors and group therapy.  This notation also 
disclosed that the veteran "seems to have made significant 
attachment to group members" and was accepted well.  The 
report conveyed that the veteran had been married multiple 
times, as well as his history of heavy drinking and 13 
assault and battery charges, 5 disorderly conduct charges and 
one DUI.  The clinician noted that the veteran denied 
suicidal or homicidal ideation, intent, or plans.  

In a December 2003 VA group psychotherapy encounter note, the 
veteran's social worker recounted the veteran's report of 
becoming angry, upset, and nearly out of control when he 
interacted with another veteran who had not served in 
Vietnam, but who was wearing a Vietnam combat emblem.     

Veteran's Subjective Complaints
In his June 2004 NOD, the veteran claimed that PTSD caused 
problems his entire life, as he becomes depressed easily, 
isolates himself at home, and has outbursts with feelings of 
anger and violence.  He asserted that he talks to himself out 
loud in public, has short term memory problems and poor 
concentration with intrusive thoughts.  He reported that his 
mind "floats back to activities in Vietnam" and attributed 
an automobile accident to this occurrence.  In addition, the 
veteran stated that he had been married 8 times, had 
difficulty maintaining relationships, and at times, could 
care less whether he lived or died.

In his October 2004 substantive appeal, the veteran 
complained about the allegedly short duration of the December 
2003 VA examination, and indicated that he looses physical 
and verbal control when under stress.  He stated that he 
forgets what he is doing and, again, asserted that he has a 
short term memory problem.  The veteran also claimed that he 
was not properly treated during his stay at the VA medical 
facility in 1983 because he was allegedly never told that he 
"was combat related for PTSD."  He noted that he often 
remains alone when under stress because of his fear of 
becoming violent when unprovoked.  The veteran claimed that 
he had impaired impulse control.    

b. Discussion

Entitlement to an Increased Rating for Service-Connected PTSD
The Board determines that the record does not demonstrate 
that the veteran exhibits the symptoms or behaviors that 
would warrant a rating in excess of 50 percent for his PTSD.  
With respect to the next highest rating of 70 percent, the 
Board comments that the November 2003 VA medical note 
expressly indicated that the veteran displayed no suicidal 
ideation, and it made no reference to any obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, spatial disorientation or neglect of personal 
appearance or hygiene, all of which are symptoms that can 
garner a 70 percent rating.  Additionally, although the Board 
notes that the veteran may have difficulty in establishing 
and maintaining effective social relationships, as he himself 
maintains in his June 2004 NOD and as is common for a 50 
percent evaluation, the November 2003 VA report clearly 
indicates that he is not unable to do so, as is typical for 
PTSD warranting a 70 percent evaluation, because the examiner 
observed that the veteran "seeme[d] to have made significant 
attachment to group members" and was accepted well by the 
group.  Moreover, while the veteran asserted in his June 2004 
NOD and October 2004 substantive appeal that he has symptoms 
of outbursts, feelings of anger, violence and impaired 
impulse control, which can typify a 70 percent evaluation, on 
the whole, his PTSD symptoms align more closely with those 
encompassed in a 50 percent evaluation.     

The December 2003 VA medical examination report likewise 
weighs against a 70 percent evaluation, as it bears no 
indication of symptoms associated with that rating.   
Instead, this report conveys that the veteran was alert, with 
a coherent thought process, and oriented with good eye 
contact; he exhibited no psychosis, had an unremarkable 
personal appearance, and displayed adequate insight and 
judgment upon examination.  The examiner noted a depressed 
mood, which is consistent with the 50 percent rating symptom 
of "flattened affect," rather than the 70 percent rating 
symptom of a total inability to function independently, 
appropriately and effectively.  Further, while the VA 
examiner diagnosed the veteran with chronic PTSD, he 
explicitly concluded that this disability did not preclude 
the veteran's employment, thus indicating that the veteran 
could function to such a professional and social degree as 
work would require.  There is no indication that the veteran 
has any of the criteria for a 100 percent rating.  Such a 
level of functioning and inherent situational adaptability is 
more consistent with a 50 percent evaluation and weighs 
against a 70 percent rating.  

The Board is cognizant of the fact that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id., at 443.  
Here, in addition to the finding that the veteran does not 
have most of the criteria consistent with a rating in excess 
of 50 percent found in the criteria for rating psychoneurotic 
disorders, the Psychiatrist who examined the veteran in 
December 2003 assigned a Global Assessment of Functioning 
(GAF) score of 52, which indicates moderate functional 
impairment and is consistent with the current 50 percent 
rating.

On the latter point, the Board notes that according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995). The GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

In this case, pursuant to the DSM-IV, GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers). 

In summary, the veteran's service-connected PTSD is 
symptomatic and productive of functional impairment, but it 
is not manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and the last GAF 
score was 52.  Accordingly, the preponderance of the evidence 
is against a rating in excess of 50 percent. 

c. Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that a rating 
in excess of 50 percent for PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  
ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


